          Case 1:20-cv-10753-LTS Document 24 Filed 04/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                       )
JERMAINE GONSALVES, and DEDRICK                       )
LINDSEY on behalf of themselves and all others        )
similarly situated,                                   )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10753-LTS
                                                      )
ANTONE MONIZ,                                         )
                                                      )
                       Respondent.                    )

           RESPONDENT’S ASSENTED-TO MOTION TO SEAL AN EXHIBIT

       Respondent Antone Moniz, Superintendent of the Plymouth County Correctional Facility

(“Respondent”), by and through his attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, respectfully moves this Court to seal one exhibit filed in support of

Respondent’s motion to dismiss (Doc. # 22) and in support of Respondent’s opposition to

Petitioners’ TRO motion (Doc. # 23). The exhibit was submitted to chambers staff by email,

following consultation with chambers staff, as well as counsel for Petitioners. Placeholders were

used in the ECF filings. See Ex. E (ECF No. 22-5); Ex. E (ECF No. 23-5). The exhibit should be

filed under seal because it contains confidential medical information regarding Petitioners.

Counsel for Petitioners assented to the relief sought in this motion.

       WHEREFORE, Respondent respectfully requests that the Court grant this motion and

allow Exhibit E to be filed under seal.
         Case 1:20-cv-10753-LTS Document 24 Filed 04/21/20 Page 2 of 2



                                                    Respectfully submitted,

                                                    ANTONE MONIZ
                                                    Superintendent of the Plymouth
                                                    County Correctional Facility

                                                    By his attorneys,

                                                    ANDREW E. LELLING,
                                                    United States Attorney

                                             By:    /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, Massachusetts 02210
                                                    (617) 748-3180
Dated: April 21, 2020                               Jason.Weida@usdoj.gov


                         LOCAL RULE 7.1(a)(2) CERTIFICATION

      I hereby certify that, by email on April 21, 2020, I conferred with counsel for Petitioners,
who would assented to the relief sought in this motion.

                                                    /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney




                                                1
